        Case 3:19-cv-01119-AC        Document 52      Filed 11/20/20    Page 1 of 24




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


WESTERN RESOURCES LEGAL                                           Case No. 3:19-cv-01119-AC
CENTER,
                                                                     OPINION AND ORDER
                     Plaintiff,
       v.

NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION and
NATIONAL MARINE FISHERIES
SERVICE,

                     Defendants.



ACOSTA, Magistrate Judge:

       Plaintiff Western Resources Legal Center ("WRLC") brings this action against Defendants

National Oceanic Atmospheric Administration and National Marine Fisheries Service

(collectively, "NOAA") for violations of the Freedom oflnformation Act ("FOIA"). On May 8,

2020, both parties filed motions for summary judgment. For the following reasons, the court

grants Plaintiffs motion and denies Defendants' motion.


Page 1 - OPINION AND ORDER
        Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20        Page 2 of 24




                                          Background

       Western Resources Legal Center ("WRLC") is a non-profit legal education organization

associated with the Lewis and Clark Law School. (Deel. Caroline Lobdell ("Lobdell Deel.") Ex.

A at 2, ECF No. 42.) The National Marine Fisheries Service ("NMFS") is a division of the

National Oceanic and Atmospheric Administration ("NOAA").                (Deel. Ellen Sebastian

("Sebastian Deel.") ,r 1, ECF No. 29.) NOAA is an agency within the Department of Commerce.

(Def.'s Answer ,r 12, ECF No. 11.) On October 28, 2016, WRLC submitted a FOIA request to

NMFS. (Lobdell Deel.   ,r 2.)
       WRLC requested ten categories of records related to a NMFS document, entitled the

"Technical Guidance for Assessing the Effects of Anthropogenic Sound on Marine Mammal

Hearing: Underwater Acoustic Thresholds for Onset of Permanent and Temporary Threshold

Shifts" ("Technical Guidance").    (Lobdell Deel. Ex A. at 1.) Specifically, WLRC requested

information not cited in the final version of the Technical Guidance, "including scientific

documents, studies and reports." (Lobdell Deel. Ex. A at 1.) WRLC also sought correspondence

about the Technical Guidance sent or received by sixteen individuals, including nine NOAA

employees. (Lobdell Deel. Ex A. at 2.)

       NOAA's FOIA Central Office determined the request required subject matter experts to

identify responsive records. (Deel. Mark H. Graff ("Graff Deel.")     ,r 6,   ECF No. 48.) Thus,

NOAA assigned the request to NMFS. (Graff Deel. ,r 6.) NMFS' Office of Protected Resources

("OPR") received the request on December 15, 2016.           (Sebastian Deel.    ,r,r   1, 5.) NOAA

acknowledged WRLC's request in a December 19, 2016 letter. (Lobdell Deel.           ,r 3.)   NOAA's

letter stated the agency was extending the FOIA response deadline by ten business days for unusual

circumstances under 15 C.F.R. § 4.6(d)(2). (Lobdell Deel. Ex. B at 2.) NOAA described the

Page 2 - OPINION AND ORDER
            Case 3:19-cv-01119-AC           Document 52      Filed 11/20/20   Page 3 of 24




unusual circumstances as "the need to search for, collect, and appropriately examine a voluminous

amount of separate and distinct records that are the subject of a single request; and the need for

consultation, which shall be conducted with all practical speed, with another component or Federal

agency having a substantial interest in the determination of the request." (Lobdell Deel. Ex. B. at

2.) NOAA anticipated it would complete the request by January 27, 2017. (Lobdell Deel. Ex. B

at 2.)

           On March 2, 2017, NOAA requested WRLC "modify the scope ofWRLC's FOIA request

to seek records from the period of July 2015 to July 2016," and "receive responsive records in

interim releases due to the volume of records and the fact that NOAA must confer with other

federal agencies." (Lobdell Deel.        ,r 4.)   WRLC agreed. (Lobdell Deel.   ,r 4.)   On March 24,

2017, NOAA provided WRLC with a link to publicly available information related to WRLC's

request. (Lobdell Deel.   ,r 5.)
           OPR identified seven offices and ten individuals who potentially possessed responsive

records. (Graff Deel.     ,r 8.)   OPR developed a search plan and decided subject matter experts in

each respective office would conduct searches for responsive records. (Graff Deel.        ,r 9.)
           On April 4, 2017, NOAA issued a memorandum directing employees to search for records

related to WLRC's request. (Sebastian Deel. Ex. B) The memorandum instructed recipients to

submit "all responsive agency records within the specified date" by April 28. (Sebastian Deel.

Ex.Bat 2.) The memorandum recommended search terms for use "singly or in a combination."

(Sebastian Deel. Ex. B. at 2.) Although NOAA' s FOIA Central Office had the capability to search

all employee emails, "line offices do not have the same central search capabilities and do not have

permission to run keyword searches over the email messages of all NOAA employees." (Graff

Deel.    ,r 5.)
Page 3 - OPINION AND ORDER
           Case 3:19-cv-01119-AC                 Document 52     Filed 11/20/20         Page 4 of 24




       The memorandum directed employees to conduct email searches usmg a "cascade"

approach "designed to limit duplication of responsive emails and records from the main record

custodian and Subject Matter Expert Amy Scholik." (Sebastian Deel.                  ,r 12.)   The memorandum

displayed three hierarchies labeled as "cascades." (Sebastian Deel. Ex. B. at 3.) Each cascade

listed three to five individuals. (Sebastian Deel. Ex. B. at 3.) Amy Scholik-Schlomer ("Scholik-

Schlomer"), the Technical Guidance's author, placed herself at the top of each cascade. (Deel.

Amy Scholik-Schlomer ("Scholik-Schlomer Deel.") ,r,r 1, 3, 12, ECF No. 30.) The memorandum

stated, "records sent to or from persons higher on the cascade, may be excluded from the search

of persons lower in the cascade." (Sebastian Deel. Ex. B. at 3.) Scholik-Schlomer explained,

"[as] you go down the cascade, the individuals at the bottom are increasingly unlikely to have

responsive records that were not already collected from individuals higher on the cascade."

(Scholik-Schlomer Deel.        ,r 12.)   All employees listed in the "cascades" searched for responsive

records.    (Scholik-Schlomer Deel.         ,r   14; Deel. Jolie Harrison   ,r   7, ECF No. 31; Deel. Jason

Gedamke ,r 10, ECF No. 32; Deel. Manuel Castellote Morales ,r 5, ECF No. 33; Deel. Alicia Bishop

,r 10, ECF No. 34; Deel. Deborah Ben-David ,r 7, ECF No. 35; Deel. Leila Hatch ,r 7, ECF No. 36;
Sebastian Deel.   ,r 15.)    One NOAA custodian, who was not listed on the cascades, also searched

for responsive records. (Deel. Alicia Bishop ("Bishop Deel.") ,r 6-7, ECF No. 34.)

       WRLC received NOAA's first document release on either March 30, 2017, or July 3, 2017.

(Lobdell Deel.    ,r 6.)    In its first interim response, NOAA stated, "We continue to process your

request for additional responsive records." (Sebastian Deel. Ex. D at 2.) NOAA issued a second

interim response on September 27, 2017. (Sebastian Deel. Ex. E.) The second response stated

the first release occurred on March 30, 2017. (Sebastian Deel. Ex.Eat 2.) NOAA issued a third

interim response on January 9, 2018. (Sebastian Deel. Ex. F.) The third response letter indicated

Page 4 - OPINION AND ORDER
        Case 3:19-cv-01119-AC          Document 52       Filed 11/20/20     Page 5 of 24




that the first response occurred on July 3, 2017. (Sebastian Deel. Ex. F.) NOAA issued three

additional interim responses on March 6, 2018, April 9, 2018, and June 18, 2019. (Sebastian

Deel. Ex. J at 3.) Each interim responses stated: "Although we do not consider this a denial of

your request, you have the right to file an administrative appeal if you are not satisfied with our

response to your FOIA request." (Sebastian Deel. Exs. D-I.)

       In a September 20, 2018 email, a NOAA employee asked WRLC via email ifit would like

to keep its FOIA request open. (Lobdell Deel. Ex. H. at 2). WRLC responded and attached a

list of outstanding documents WRLC had not received. (Lobdell Deel. Ex. H. at 1.) NOAA

acknowledged WRLC's list on October 16, 2018. (Lobdell Deel. Ex. I at 1.)

       WRLC filed this action for declaratory and injunctive relief on July 19, 2019.        (PL' s

Comp., ECF No. 1.) WRLC's complaint alleged that NOAA had not provided any records since

the sixth interim release on June 18, 2018. (Pl.'s Comp.   ,r 38.)
       On August 8, 2019, the agency's counsel notified WRLC that NOAA had issued a seventh

and final response on June 18, 2019. (Lobdell Deel. ,r 18.) WRLC stated it had not received any

written correspondence from NOAA in June or July 2019. (Lobdell Deel.         ,r 18.)   The agency

provided a link to the records and attached its final response letter because "it appears that the

letter was not transmitted to WRLC." (Lobdell Deel. Ex. J at 1.) NOAA's response stated: "To

date, NMFS has released 1,730 records, including the 22 records released today. This is our final

response." (Lobdell Deel. Ex. J at 4.) The letter included information about WRLC's right to file

an administrative appeal. (Lobdell Deel. Ex. J at 4.)

       On May 8, 2020, WRLC and NOAA filed cross motions for summary judgment.

                                         Legal Standard

       A court grants summary judgment when "the movant shows there is no genuine dispute as

Page 5 - OPINION AND ORDER
        Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20     Page 6 of 24




to any material fact and the movant is entitled to judgment as a matter of law." FED. R. CIV. P.

56(a). District courts typically resolve FOIA cases on summary judgment. Animal Legal Def

Fund v. US. Food & Drug Admin., 836 F.3d 987, 989 (9th Cir. 2016). "When simultaneous

cross-motions for summary judgment on the same claim are before the court, the court must

consider the appropriate evidentiary material identified and submitted in support of both motions,

and in opposition to both motions, before ruling on each of them." Fair Haus. Council of

Riverside Cnty., Inc., v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001).

       An agency that has withheld records in response to a FOIA request has the burden "to

sustain its action." 5 U.S.C. § 552(a)(3)(A). A district court reviews the agency's denial de

novo. Id.   The district court may enjoin an agency from withholding records or order the release

of improperly withheld records. Id. § 552(a)(4)(B). "In utilizing its equitable powers to enforce

the provisions of the FOIA, the district court may consider injunctive relief where appropriate."

Long v. IRS, 693 F.2d 907, 909 (9th Cir. 1982).

                                           Discussion

       Plaintiffs move for summary judgment on four grounds: (1) NOAA failed to make a

timely determination; (2) NOAA failed to promptly produce records; (3) NOAA did not conduct

a reasonable search for responsive records; and (4) NOAA provided an inadequate Vaughn index.

Defendants move for summary judgment on two grounds:              (1) WRLC failed to exhaust

administrative remedies; and (2) NOAA complied with FOIA by conducting a reasonable search

for responsive documents.

I.     NOAA's Untimely Determination Relieved WRLC of its Obligation to Exhaust
       Administrative Remedies

       WRLC contends NOAA violated FOIA because the agency failed to issue a timely


Page 6 - OPINION AND ORDER
         Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20         Page 7 of 24




determination. NOAA argues that summary judgment is proper because WRLC failed to exhaust

administrative remedies.

        An agency that receives a proper FOIA request must determine if it will comply with the

request and "immediately" notify the requester of the decision. 5 U.S.C. § 552(a)(6)(A)(i). The

agency must issue its determination within twenty days, excluding weekends and legal public

holidays. Id. The agency must notify the requester of its determination in writing. 15 C.F .R. §

4.7(c)(2020). Interim responses do not constitute determinations. Id.       § 4.7(b). The twenty-

day response period begins "on the date on which the request is first received by the appropriate

component of the agency." 5 U.S.C. § 552(a)(6)(A)(ii). An agency may request a one-time

written clarification from the requester. 15 C.F.R. § 4.6(c).

        When an agency grants a request in whole or in part, it must notify the requester of any

fees charged and of the requester's right to contact seek assistance from the agency.          Id. §

4.7(c)(l).   When an agency makes an adverse determination, such as denying a request or

determining a record is exempt, the denial must include a brief statement explaining the reasons

for the denial. Id. § 4.7(c)(2). An agency that makes an adverse determination must notify the

requestor of his or her right to appeal. 5 U.S.C. § 552(a)(6)(A)(i)(III)(aa).

        An agency may extend the twenty-day response period by ten days for "unusual

circumstances." Id. § 552(a)(6)(B). An agency experiences unusual circumstances when: (1)

the agency needs to search for and collect requested records from separate offices, such as field

facilities; (2) the agency needs to search for, collect, and examine a voluminous amount of distinct

records in a single request; or (3) the agency needs to consult with another agency that has

substantial interest in the determination. Id. The agency must notify the requester in writing of

the unusual circumstances that warrant the extension and provide the date when the agency expects

Page 7 - OPINION AND ORDER
          Case 3:19-cv-01119-AC         Document 52      Filed 11/20/20      Page 8 of 24




to issue a determination. Id.

         In general, a requester must exhaust administrative remedies before "seeking judicial

redress." Citizens for Responsibility & Ethics in Washington v. FEC, 711 F.3d 180, 182 (D.C.

Cir. 2012) ("CREW"). However, if an agency "fails to comply with the applicable time limit

provisions" of the FOIA statute, the requester "shall be deemed to have exhausted his

administrative remedies with respect to such request." § 552(a)(C)(i). In other words, "[t]o

trigger the exhaustion requirement, an agency must make and communicate its 'determination'

whether to comply with a FOIA request - and communicate 'the reasons therefor' - within 20

working days of receiving he request, or within 30 working days in 'unusual' circumstances."

CREW, 711 F.3d at 182 (quoting§ 552(a)).

         WRLC argues NOAA failed to meet FOIA's statutory deadlines, thereby relieving WRLC

of its duty to exhaust administrative remedies. The court agrees.

         A.       NOAA Failed To Meet Deadline For Making Determination

         NOAA failed to trigger the exhaustion requirement because it did not meet FOIA's thirty

working-day limit. OPR received WRLC's request on December 15, 2016, and acknowledged

WRLC's request on December 19, 2016. (Sebastian Deel.           1 5;   Lobdell Deel.   1 3.)   NOAA

notified WRLC that the agency granted itself a ten-day extension for "unusual circumstances,"

and anticipated completing the request by January 27, 2017. (Lobdell Deel. Ex. B.) However,

NOAA did not issue its first interim response until March 30, 2017, or July 3, 2017. (Lobdell

Deel.   1 6.)   The correspondence's date is unclear, because NOAA's first interim response letter

was dated July 3, 2017 (Sebastian Deel. Ex. D at l.); however, its second interim release letter

stated the first interim release occurred on March 30, 2017.        (Sebastian Deel. Ex. E at 2.)

Regardless of the discrepancy, NOAA did not issue a determination within the thirty working days

Page 8 - OPINION AND ORDER
          Case 3:19-cv-01119-AC        Document 52       Filed 11/20/20     Page 9 of 24




permitted under the statute, and therefore, failed to trigger WRLC' s duty to exhaust administrative

remedies.

       B.      NOAA Did Not Make a Determination Before WRLC Filed Suit

       NOAA asserts WRLC was required to exhaust administrative remedies for two reasons.

First, NOAA contends its interim responses notified WRLC of its appeal rights. Second, citing

Oglesby v. US. Dep 't. of Army, 920 F.2d 57, 61 (D.C. Cir. 1990), NOAA argues that a requester

is relieved of its burden to exhaust administrative remedies only until the agency makes a

determination, WRLC's duty to exhaust therefore arose when NOAA issued its final response.

The court disagrees.

       In CREW, the federal Court of Appeals for the District of Columbia ("D.C. Circuit")

clarified an agency's obligations when making its determination. An agency determination "must

be substantive, not just a statement of future intent to produce non-exempt responsive documents."

CREW, 711 F.3d at 186. Specifically, an agency must: "(i) gather and review the documents;

(ii) determine and communicate the scope of the documents it intends to produce and withhold,

and the reasons for withholding any documents; and (iii) inform the requester that it can appeal

whatever portion of the 'determination' is adverse." Id at 188. FOIA does not require an agency

to produce responsive records when it makes its determination; however, an agency cannot "make

a general promise to produce non-exempt documents and claim exemptions in the future." Id. at

187-88.

       NOAA's interim responses do not constitute determinations. NOAA made six records

releases between March 30 or July 2017, and June 2018, each accompanied by letters the agency

labeled as interim responses.    (Sebastian Deel. Ex. I at 2.) However, a determination must

communicate "whether a requester will receive all the documents the requester seeks." CREW,

Page 9 - OPINION AND ORDER
       Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20       Page 10 of 24




711 F.3d at 186. Although each letter advised WRLC of its right to appeal (Sebastian Deel. Exs.

E-I.), the letters did not inform WRLC of "the scope of the documents" the agency intended to

produce. NOAA's interim responses merely conveyed that the agency released the documents,

and they listed the exemptions applied to that particular release. The responses do not inform

WRLC of what the agency intended to produce or withhold in response to the entire request.

       The agency also failed to issue its determination, in the form of its seventh and final

response, before WRLC filed suit.      Under FOIA, an agency must "immediately notify" the

requester of the determination in writing. 5 U.S.C. § 552(a)(6)(A)(i). Although NOAA posted

the final records release on its public records website on June 18, 2019, the agency acknowledges

that the website's email notification system "was not working properly" after July 2018. (Defs

Mot. Opp'n Pl.'s Mot. Summ. J. at 14, ECF No. 47.) Moreover, the agency's final response letter

"was not transmitted to WRLC" until August 8, 2019.           (Lobdell Deel. Ex. J at 1.) WRLC

commenced this action on July 19, 2019. (Lobdell Deel.        ,r   17.) Because the agency did not

notify WRLC of its determination before WRLC filed its action, the agency failed to trigger

WRLC's duty to exhaust administrative remedies before WRLC filed suit.

       Accordingly, NOAA's motion for summary judgment based on WRLC's asserted failure

to exhaust its administrative remedies is denied, and NOAA' s cross-motion for summary judgment

on the grounds that its determination was timely is denied.

II.    NOAA Did Not Promptly Produce Records

       WRLC further contends NOAA violated FOIA by failing to promptly provide responsive

records and by withholding records from the Navy. An agency that receives a proper request for

records must make records "promptly available to any person." 5 U.S.C. § 552(a)(3)(A). When

a request involves voluminous records or requires searching multiple locations, the agency must

Page 10 - OPINION AND ORDER
        Case 3:19-cv-01119-AC          Document 52       Filed 11/20/20      Page 11 of 24




provide the requester with interim responses, to the extent feasible.   15 C.F.R. § 4.7(b).

       If the agency does not make a timely determination, the requester may file an action in

district court. 5 U.S.C. § 552(a)(6)(C)(i). The district court "has jurisdiction to enjoin the agency

from withholding agency records and to order the production of any agency records improperly

withheld from the complainant." Id. § 552(a)(4)(B). A requester, however, cannot "challenge

the individual timeliness of production or the Agency's compliance with statutory or regulatory

guidelines with respect to documents that have been produced."               Community Ass 'n for

Restoration of the Env't, Inc. v. EPA, 36 F. Supp. 3d 1039, 1048 (E.D. Wash. 2014). A district

court may allow the agency additional time to review the records if an agency demonstrates that

"exceptional circumstances exist and that the agency is exercising due diligence in responding to

the request." § 552(a)(6)(C)(i). A delay that results from "a predictable agency workload of

requests," does not typically constitute an exceptional circumstance. 5 U.S.C. § 552(a)(6)(C)(ii).

       An agency is not required to produce all records when it makes its determination. CREW,

711 F.3d at 185.     The D.C. Circuit applies the "promptly available" standard based on the

circumstances of each case, which usually requires production "within days or a few weeks of a

'determination,' not months or years." Id. at 188. The court acknowledged that the agency "may

still need some additional time to physically redact, duplicate, or assemble for production the

documents that it has already gathered and decided to produce. The agency must do so and then

produce the records 'promptly."' Id. at 189.

       An agency may also refer a request to another agency when the request for records

originated with the other agency. 14 C.F.R. § 4.5(b). In that event, the agency that received the

request "should typically refer the record to the component or originating agency for direct

response to the requester." Id.   An agency that forwards documents to other agencies for review

Page 11 - OPINION AND ORDER
       Case 3:19-cv-01119-AC          Document 52         Filed 11/20/20    Page 12 of 24




and release does not "withhold documents, either actually or constructively." South Yuba River

Citizens League v. National Marine Fisheries Serv., No. 06-2845, 2008 WL 2523819, at *7 (E.D.

Cal. June 20, 2008).

       NOAA's production fails to meet the statute's "prompt" standard and the interpretation set

forth by CREW. Once WRLC missed the statutory deadline to make a determination, WRLC was

free to file an action in district court without exhausting administrative remedies.          After

acknowledging WRLC's request in December 2016, NOAA did not provide records for more than

seven months. (Sebastian Deel.   ,r,r 3, 7.)   The agency issued seven releases from July 2017 until

August 2019, with one year passing between the sixth and seventh releases. (Sebastian Deel. Ex.

J at 3.) Although an agency may refer a request to another agency, NOAA did not notify WRLC

of the specific referral to the Navy until August 2019, more than two years after WRLC submitted

its request. As Lobdell supplies in her declaration, NOAA referred the request to the Navy in its

final response dated June 2019. (Lobdell Deel. Ex. J at 4.) However, the agency did not provide

WRLC the final response until August 2019. (Lobdell Deel. ,r l8.)

       NOAA's contention that WRLC failed to complain about the pace of production and

"agreed" to interim response is unpersuasive.        The Code of Federal Regulations requires an

agency to provide interim responses when a request involves voluminous records.             NOAA

acknowledged the request would produce voluminous records, which obligates the agency to

provide interim responses.

       Although the agency relies on the referral regulation to justify some delay, its argument

fails because "predictable agency workloads" do not constitute exceptional circumstances that

warrant extensions under FOIA.        Here, NOAA's FOIA Coordinator acknowledged, "[t]he

timeline to produce these responses encountered several delays including review of significant

Page 12 - OPINION AND ORDER
        Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20       Page 13 of 24




volume of records for exemption applicability and lengthy consultation and final referral of records

with the U.S. Department of Defense (Navy)." (Sebastian Deel.      ,r 33.)   Although the regulation

requires the agency to refer the record "for direct response to the requester," the WRLC had not

received any communication from either agency about the records in the eight months prior to

filing its motion.   Consequently, the agency's affidavits fail to demonstrate it complied with

FOIA's requirement to promptly produce records. 1

       WRLC's motion for summary judgment as to the agency's failure to promptly produce

records is granted. As a result, WRLC is entitled to a declaratory judgment.

III.   NOAA Did Not Conduct a Reasonable Search

       WRLC alleges NOAA failed to conduct a reasonable search for responsive records. When

an agency receives a proper FOIA request, it must make "reasonable efforts" to search for

responsive records. § 552(a)(3)(C). An agency may conduct searches through automated or

manual means. § 552(a)(3)(D).

       A requester is "entitled to a reasonable search for records, not a perfect one." Hamdan,

797 F.3d 759, 772 (9th Cir. 2015). An agency must "demonstrate that it has conducted a search

reasonably calculated to uncover all relevant documents." Id. at 770 (quoting Zemansky v. EPA,

767 F.2d 569, 571 (9th Cir. 1985)). Accordingly, a court evaluates the adequacy of an agency's

search "by a standard of reasonableness construing the facts in the light most favorable to the

requestor." Citizens Com 'non Human Rights v. FDA., 45 F.3d 1325, 1327 (9th Cir. 1995) (citing

Zemansky, 767 F.2d at 571).


1
  On October 7, 2020, NOAA filed a status report informing the court that it provided WRLC with
the non-exempt portions of the referred records in September 2020. (ECF No. 51.) This
production does not affect the court's analysis of whether NOAA promptly produced records in
response to WRLC's 2016 request.

Page 13 - OPINION AND ORDER
       Case 3:19-cv-01119-AC           Document 52     Filed 11/20/20    Page 14 of 24




       An agency may submit "reasonably detailed nonconclusory affidavits" to demonstrate it

conducted an adequate search.        Zemansky, 767 F.2d at 571.    "Affidavits justify summary

judgment only when they are relatively detailed and nonconclusory." Papa v. United States, 281

F.3d 1004, 1013 (9th Cir. 2002). Agency affidavits submitted "to demonstrate the adequacy of

its response are presumed to be in good faith." Hamdan, 797 F.3d at 770. Thus, a district court

appropriately grants summary judgment for a requester when "a review of the record raises

substantial doubt" of the search's adequacy. Id. at 771.

       WRLC contends WRLC's search was inadequate for three reasons. First, WRLC argues

NOAA failed to use consistent search terms. Second, WRLC contends the agency should have

searched "the cloud" for responsive emails.     Third, WRLC argues NOAA failed to identify

relevant custodians to conduct searches.       According to NOAA, the agency's affidavits

demonstrate the agency conducted a reasonable search. Moreover, the agency argues a requester

may not direct an agency's search.

       A.     Search Terms

       WRLC contends NOAA's search was inadequate because the agency used improper search

terms. "In order to obtain summary judgment the agency must show that it made a good faith

effort to conduct a search for the requested records, using methods which can be reasonably

expected to produce the information requested." Oglesby, 920 F.2d at 68. Agency declarations

that merely state custodians conducted searches do not adequately detail a search. See Reporters

Comm. for Freedom of Press v. FBI, 877 F.3d 399, 403-04 (D.C. Cir. 2017).

       A court cannot evaluate a search's adequacy without evaluating the agency's search terms.

Parker v. US. Immig. & Customs Enf't, 238 F. Supp. 3d 89, 104 (D.D.C. 2017) ("Parker I"). In

Parker I, the court found an agency employee's statement that stated he searched his "personal

Page 14 - OPINION AND ORDER
        Case 3:19-cv-01119-AC           Document 52     Filed 11/20/20    Page 15 of 24




Outlook archives" insufficient.   Id.    Because the declaration failed to detail the employee's

search method, the court could not evaluate the adequacy of the agency's search.               Id.

Accordingly, the court denied the agency's motion for summary judgment at 105. Id.

       A FOIA requester "cannot dictate the search terms for his or her FOIA request," however.

Bigwood v. US. Dep 't of Defense, 132 F. Supp. 3d 124, 140 (D.D.C. 2015). The agency has

discretion to draft search terms that are "reasonably calculated to lead to responsive documents."

Id. Further, courts have "rejected the proposition that the government must affirmatively explain

why every search term proposed by the plaintiff is unnecessary." Protect Democracy Project,

Inc. v. US. Dep'tofEnergy, 330 F. Supp. 3d 515,523 (D.D.C. 2018).

       Agencies have "discretion in crafting search terms designed to identify responsive

records," but that discretion 'is not boundless."' New Orleans Workers' Ctr. for Racial Just. v.

US. Immigration & Customs Enf't, 373 F. Supp. 3d 16, 45 (D.D.C. 2019)(quotingAmerican. Ctr.

for Equitable Treatment, Inc. v. Office of Mgmt. & Budget, 281 F. Supp. 3d 144, 151 (D.D.C.

2017)(explaining that the district court could not determine if the agency's search was reasonable

when most of its custodians only used two search terms or variations of those terms).

       Moreover, FOIA does not require an agency to use "consistent search terms and techniques

across various departments." Judicial Watch v. US. Dep 't. ofHousing& Urban Dev., 20 F. Supp.

3d 247, 254 (D.D.C 2014). In that case, the agency identified several divisions that most likely

had responsive documents. Id. Each division "direct[ed the] FOIA request to the appropriate

subject matter experts within their program areas." Id. The subject matter experts searched for

responsive documents "using individualized techniques and search terms."          Id.   The court

concluded that the agency's declarations were sufficiently detailed and the search was adequate as

a matterlaw. Id. at 255.

Page 15 - OPINION AND ORDER
        Case 3:19-cv-01119-AC           Document 52        Filed 11/20/20   Page 16 of 24




       Although the NOAA's declarations state its custodians searched "in all locations likely to

contain responsive records," the agency's methods cast substantial doubt on the search's adequacy.

NOAA explains its cascade approach, which sorted custodians in into three hierarchies, was

"designed to limit duplication of responsive emails and records from the main record custodian."

(Sebastian Deel.   ,r 12.)   The search memorandum instructed custodians that "records sent to or

from persons higher on the cascade may be excluded from the search of persons lower in the

cascade."   (Sebastian Deel. Ex B at 3.)        Ms. Scholik-Schlomer, the primary author of the

Technical Guidance, placed herself at the "top of all three cascades." (Scholik-Schlomer Deel. ,r

17.) In addition, two of the cascades included five employees. (Sebastian Deel. Ex. B at 3.)

Although one custodian was not listed on the cascades, she considered "everyone on the cascade

to be higher" than her. (Bishop Deel.     ,r 10).   Thus, the cascade method limited the responsive

records from numerous custodians lower on the cascades, even if custodians higher on the cascade

did not locate those same records.       None of the other custodians would have produced any

messages to or from Ms. Scholik-Schlomer.

       Although FOIA does not require an agency to conduct a perfect search, NOAA's

declarations cast further doubt on its search because Ms. Scholik-Schlomer stated she "did not

need to perform text searches." (Scholik-Schlomer Deel. ,r 14.) Ms. Scholik-Schlomer explains

she had "consistently placed emails related to the Technical Guidance in an email folder" that

encompassed all communication from July 1, 2015 to July 31, 2016. (Scholik-Schlomer Deel. ,r

14.) Although another agency declaration indicates Ms. Scholik-Schlomer searched her emails

and agency documents using three terms (Rice-Stitt Deel. Ex. B at 4), NOAA's cascade search

method does not persuade the court that the search was "reasonably calculated to uncover all

relevant documents." Hamdan, 797 F.3d at 770.

Page 16 - OPINION AND ORDER
             Case 3:19-cv-01119-AC    Document 52        Filed 11/20/20     Page 17 of 24




         Despite these shortcomings, NOAA was not required to employ all the search terms WRLC

suggested. Here, NOAA's subject matter experts developed a search memorandum that was

distributed "to all locations where responsive documents were likely to be found." (Sebastian

Deel.   ,r   14.)   The memorandum included key portions of WRLC's request, and instructed

custodians to employ recommended search terms "singly or in combination." (Sebastian Deel.

Ex. B at 2.) Further, the agency's declarations list where each custodian searched, including

specific computer folders, and the search terms used.       (Rice-Stitt Deel. Ex. B at 3-5.) The

memorandum also permitted custodians to apply additional search terms. (Sebastian Deel. Ex. B

at 2.) Although FOIA provides agencies latitude to create and apply search terms, NOAA's

affidavits ultimately fail to demonstrate the agency conducted a reasonable search to locate

responsive records.

         B.         The Cloud

         Instead of instructing custodians to perform individual searches, WRLC argues the agency

should have searched "the Cloud."       Specifically, WRLC contends that NOAA's search was

incomplete and did not locate "double deleted" messages when the agency had the capability to

do so. NOAA argues its search was reasonable because it tasked subject matter experts with

searching for responsive records.

         FOIA does not require an agency to conduct "centralized" searches; rather, an agency may

rely on subject matter experts to conduct individualized searches. Judicial Watch, 20 F. Supp. 3d

at 254. Although the statute does not require an agency to search "every record system," an

agency "cannot limit its search to only one record system if there are others that are likely to tum

up the information requested." Oglesby, 920 F.2d at 68.

         An agency can conduct an adequate search by directing custodians to search their email

Page 17 - OPINION AND ORDER
       Case 3:19-cv-01119-AC         Document 52            Filed 11/20/20      Page 18 of 24




accounts. Parker v. US. Immigr. & Customs Enf't, 289 F. Supp. 3d 32, 39 (D.D.C. 2017) (Parker

II). Moreover, when an agency lacks an agency-wide policy that dictates how employees must

store and organize their emails and records, "it logically follows that one of the people most

capable of searching an email account is the custodian of that account, the person responsible for

organizing and archiving it." Id

       Absent evidence that an agency deliberately deleted responsive documents after it received

a FOIA request, an agency is not required to conduct "data recovery operations." Id at 41-42.

In Parker II, the requester contended the agency's search was unreasonable because a custodian

did not search his computer for deleted emails and files. Id at 41. The requester asserted a data

recovery program would locate files that "would not otherwise be identified simply by performing

a standard Microsoft or Outlook Search." Id. Because the agency had searched several locations

for responsive emails and there was no evidence that files had been deleted, the court determined

that agency was not required to perform data recovery operations. Id. at 42.

       NOAA's decision to task individual custodians with searches does not render the search

inadequate. Although NOAA's FOIA Central Office has the capability to search and gather all

NOAA employee emails through a Google Vault application, NOAA determined the request

required "subject matter expertise." (Graf Deel.   ,r 4).      FOIA Central Office employees were not

trained to determine which records the agency relied on to draft the Technical Guidance. (Graff

Deel. ,r,r 4-5.) Moreover, the agency explained that its component offices "do not have the same

central search capabilities and do not have permissions to run keyword searches over the email

messages of all NOAA employees." (Graff Deel.        ,r 5.)     Thus, OPR instructed its subject matter

experts to conduct searches.    (Sebastian Deel.    ,r   9.)    Although WRLC submitted NOAA's

"Enterprise Messaging Policy" and the agency's "Unified Service Operational Procedures" as

Page 18 - OPINION AND ORDER
        Case 3:19-cv-01119-AC           Document 52       Filed 11/20/20      Page 19 of 24




evidence of the agency's capabilities (Deel. Paul Price Exs. B-C, ECF No. 43), these documents

fail to demonstrate an agency-wide policy that instructs employees how to organize their emails

and records. Accordingly, the agency was within its discretion to task subject matter experts with

the search. Parker II, 289 F. Supp. 3d at 39.

       Because WRLC has not made any allegations of extraordinary circumstances, such as the

destruction of records after the request, the agency's affidavits adequately justify its use of subject

matter experts to conduct the search.

        C.      Custodians

       Last, WRLC contends the agency's search was inadequate because the agency did not

identify all relevant custodians.       WRLC argues dozens of NOAA employees likely have

responsive records, but the agency only asked ten custodians to search for records. NOAA

contends WRLC's assertions are merely speculative, and that WRLC may submit a separate FOIA

request for any new leads.

       "[T]he government is not required to search everywhere a document might be. Instead, it

is required to search only those places where a document is likely to be." Judicial Watch, 20 F.

Supp. 3d at 254. For example, a court found an agency's search inadequate when it unreasonably

limited the number of custodians in its search. Husch Blackwell LLP v. EPA, 442 F. Supp. 3d

114, 121-22 (D.D.C. 2020).         In Husch Blackwell, the requesters sought communications

involving six agency employees and six non-employees. Id. at 121. The agency only searched

the records of the six employees listed in the request. Id. There, the court found the search

inadequate because the search would only produce communications between the non-employees

and the six employee custodians. Id.       Any communications with other employees would be

excluded. Id.    The Husch Blackwell court denied the agency's motion for summary judgment as

Page 19 -OPINION AND ORDER
          Case 3:19-cv-01119-AC          Document 52          Filed 11/20/20   Page 20 of 24




to its search because "the agency fell short of its obligation to run searches that would be

reasonably expected to produce the information requested."' Id. at 122.

          NOAA fails to establish that it identified all relevant custodians because its declarations do

not adequately explain why it limited the search to certain custodians.              WRLC requested

"correspondence concerning the Technical Guidance" sent or received by sixteen individuals, nine

of whom were identified as agency employees, and four of whom WRLC identified as Navy

employees. (Sebastian Deel. Ex. A at 2.) Eight of the listed employees searched for responsive

documents, as well as two additional employees that WRLC did not identify. (Sebastian Deel. ,r,r

20-23.)     NOAA explained why it excluded one employee, but not other listed individuals.

According to NOAA, one agency employee listed in WRLC's request "was not involved in the

technical guidance."       (Harrison Deel.    ,r   8.)   In another declaration, the same employee's

supervisor stated the employee did not have any records the supervisor did not possess, and asked

OPR to remove him from further FOIA correspondence. (Sebastian Deel. ,r 10.)

          Moreover, NOAA's cascade search method calls the agency's custodian selection further

into question. For example, one employee from the cascade that "covers Navy issues"

acknowledged WRLC requested records involving additional individuals, and stated, "[i]f I had

any relevant communications with these individuals, the search process I used likely would have

uncovered them." (Gedamke Deel.          ,r 12.)    However, the agency's cascade search method was

designed to exclude responsive records from custodians lower on the cascades. Thus, if that

employee located any correspondence from non-custodians that also included Ms. Scholik-

Schlomer, pursuant to the cascade methodology employed by NOAA, the employee would not

produce those records presumably because they would have been produced by Ms. Scholik-

Schlomer. However, Ms. Scholik-Schlomer, who was at the top of all three cascades, stated that

Page 20 - OPINION AND ORDER
        Case 3:19-cv-01119-AC          Document 52       Filed 11/20/20     Page 21 of 24




she conducted few, if any, any searches. Therefore, the agency's declarations do not convince

the court the agency searched all locations where responsive records were likely to be.

       Accordingly, WRLC's motion for summary judgment as to the reasonableness of the

agency's search is granted, and NOAA's motion is denied. NOAA is ordered to conduct a search,

without regard to the cascade, within thirty days. Custodians must produce all responsive records,

even if individuals higher on the cascades received or sent those records. If NOAA locates

records it intends to withhold, the agency must provide WRLC with a declaration that specifically

describes the records and states the justification for withholding those records.

IV.    NOAA Produced an Inadequate Vaughn Index

       WRLC argues NOAA's Vaughn index fails to justify the records the agency withheld.

NOAA contends it properly withheld two documents and partially redacted thirty-three

documents. (Rice-Stitt Deel. Ex. D at 1-2.)

       FOIA exempts certain records from disclosure. 5 U.S.C. § 552(b)(l)-(9). An agency

bears the burden of justifying its exemptions. Id. § 552(a)(4)(B). To satisfy this burden, an

agency "must offer oral testimony or affidavits that are 'detailed enough for the district court to

make a de nova assessment of the government's claim of exemption."' Maricopa Audubon Soc.

v. US. Forest Service, 108 F.3d 1089, 1092 (9th Cir 1997) (quoting Doyle v. FBI, 722 F.2d 55~,

555-56 (9th Cir. 1983)). Courts may give, however, "considerable deference to agency affidavits

made in apparent good faith where the affidavits reasonably describe the justifications for

nondisclosure and show that the content withheld falls within one of FOIA's exemptions."

Hamdan, 797 F.3d at 772.

       The Ninth Circuit evaluates a disclosure's substance, not its form. Fiduccia v. US. Dep 't

ofJustice, 185 F.3d 1035, 1044 (9th Cir. 1999). When an agency denies a request, FOIArequires

Page 21 - OPINION AND ORDER
        Case 3:19-cv-01119-AC         Document 52       Filed 11/20/20      Page 22 of 24




the agency to justify the denial "with a sufficiently detailed description of what it is refusing to

produce and why so that the requester and the court can have a fair idea what the agency is refusing

to produce and why." Id. at 1042. "The agency must disclose as much information as possible

without thwarting the purpose of the exemption claimed." Citizens Comm 'n on Human Rights v.

FDA, 45 F.3d 1325, 1328 (9th Cir. 1995).

       FOIA does not require an agency to provide a Vaughn index or affidavit whenever it

withholds records. Fiduccia, 185 F.3d at 1042. See § 552. Instead, the statute requires an

agency to notify the requester of the determination and the agency's reasoning. § 552(a)(6)(A)(I).

"What matters is the substantive adequacy of the disclosures, in whatever form, to enable the

requester to be able to make an intelligent judgment whether to contest claims of nondiscoverabilty

and the court to decide them." Fiduccia, 185 F.3d at 1044.

       Moreover, the Ninth Circuit imposes different disclosure obligations when agencies redact

documents and when they withhold documents. Id. at 1043. When an agency withholds an

entire document, a Vaughn index "of considerable specificity" appropriately informs the requester

of "what the agency possesses but refuses to produce." Id. The document should "afford the

FOIA requester a meaningful opportunity to contest, and the district court an adequate opportunity

to review, the soundness of the withholding." Id. at 1042 (quoting Wiener v. FBI, 943 F.2d 972,

977 (9th Cir. 1991)). Further, an affidavit "may be necessary to verify the agency has nothing

more in its possession than what it has described." Id. at 1043. But when an agency redacts

documents and leaves sufficient context for a requester to surmise the type of information redacted,

an affidavit and Vaughn index "may be a superfluity." Id. A "redacted document may be less

work for an agency and more useful to the requester and the court than a Vaughn index or

affidavit." Id.

Page 22 - OPINION AND ORDER
        Case 3:19-cv-01119-AC           Document 52       Filed 11/20/20   Page 23 of 24




       NOAA's Vaughn index fails to adequately inform WRLC of the records it fully withheld.

The agency withheld two documents under §552(b)(5) as "legal advice and review." (GraffDecl.

Ex. D at 4.) The agency states it fully redacted two documents because they "include privileged

comments" from an agency attorney "regarding drafts of the Technical Guidance" (Graff Deel.        ,r
27), a 178-page document. Although NOAA has stated it "has determined that there is no further

reasonably segregable information to be released and all segregable information has been released

to Plaintiff' (Graff Deel.   ,r   30), the agency's index and declarations fail to give WRLC a

"meaningful opportunity" to contest the withholding. The Vaughn index lacks any description of

the documents, and the mere file names do not provide WRLC sufficient information to make an

"intelligent judgment." Even though the agency produced the withheld records' "parent emails"

and a "heavily-redacted version" of the withheld records (Graff Decl.   ,r 27), the agency failed to
provide specific descriptions to justify the full redactions.

       The agency's Vaughn index does provide, however, sufficient detail to supplement

partially redacted records.        The index lists each fully or partially redacted document's

identification number, file name, subject, sender, recipients, date, and attachments. (Graff Decl.

Ex. D at 3 .) According to the index, one document lacked a subject and recipient because it was

an attachment to an email between an agency lawyer and employee. (Graff Deel. Ex. D at 2.)

NOAA produced the partially redacted e-mail to which the document was attached. (Graff Deel.

Ex. D at 2.) In tandem, the index and the partially redacted communications allow WRLC to

surmise the information redacted.        Although the agency adequately described its partially

redacted records, NOAA's Vaughn index ultimately fails to justify the records it fully withheld.

       Thus, as to the adequacy of defendant's Vaughn index, WRLC's motion is granted in part

and denied in part. The court orders NOAA to submit a declaration to WRLC within thirty days

Page 23 - OPINION AND ORDER
        Case 3:19-cv-01119-AC          Document 52          Filed 11/20/20    Page 24 of 24




that specifically describes the documents the agency fully withheld and states the justification for

withholding those records.

                                               Conclusion

       Based on the foregoing, WRLC's motion for summary judgment (ECF No. 38) is

GRANTED IN PART as set forth above; NOAA's motion for summary judgment (ECF No. 28)

is DENIED IN PART as described above.

       NOAA is to conduct a search, without regard to the cascade, within thirty days.

Custodians must produce all responsive records, even if individuals higher on the cascades

received or sent those records. IfNOAA locates records it intends to withhold, the agency must

provide WRLC with a declaration that specifically describes the records and states the justification

for withholding those records. NOAA also is to submit a declaration to WRLC within thirty days

that specifically describes the documents the agency fully withheld, and which states the

justification for withholding those records.

       IT IS SO ORDERED.
                             1-I,.
       DATED this -~-Clay of November, 2020.




                                                            United\~Jtes Magistrate Judge




Page 24 - OPINION AND ORDER
